PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 16-2330


JAIRO FERINO SANCHEZ,

                        Petitioner,

                v.

JEFFERSON B. SESSIONS III, Attorney General,

                        Respondent.

------------------------------------------------------

ACLU OF MARYLAND; AMERICAN IMMIGRATION COUNCIL;
NATIONAL IMMIGRATION PROJECT OF THE NATIONAL LAWYERS
GUILD,

                        Amici Supporting Petitioner.


On Petition for Review of an Order of the Board of Immigration Appeals.


Argued: January 25, 2018                                     Decided: March 27, 2018


Before MOTZ and DIAZ, Circuit Judges, and Robert J. CONRAD, Jr., United States
District Judge for the Western District of North Carolina, sitting by designation.


Petition denied by published opinion. Judge Motz wrote the opinion, in which Judge
Diaz and Judge Conrad joined.
ARGUED: Barry Dalin, UNIVERSITY OF MARYLAND FRANCIS KING CAREY
SCHOOL OF LAW, Baltimore, Maryland, for Petitioner. Kohsei Ugumori, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent. Matthew
E. Price, JENNER & BLOCK, LLP, Washington, D.C., for Amicus American
Immigration Council. ON BRIEF: Maureen A. Sweeney, Supervising Attorney, Adilina
Malavé, Third Year Law Student, Anne Brenner, Third Year Law Student, University of
Maryland Carey Immigration Clinic, UNIVERSITY OF MARYLAND FRANCIS KING
CAREY SCHOOL OF LAW, Baltimore, Maryland, for Petitioner. Chad A. Readler,
Acting Assistant Attorney General, Emily Anne Radford, Assistant Director, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent. Sejal Zota, NATIONAL IMMIGRATION PROJECT OF THE
NATIONAL LAWYERS GUILD, Boston, Massachusetts, for Amicus National
Immigration Project of the National Lawyers Guild. Deborah A. Jeon, Nicholas Steiner,
AMERICAN CIVIL LIBERTIES UNION OF MARYLAND, Baltimore, Maryland, for
Amicus ACLU of Maryland. Melissa Crow, AMERICAN IMMIGRATION COUNCIL,
Washington, D.C., for Amicus American Immigration Council.




                                         2
DIANA GRIBBON MOTZ, Circuit Judge:

       After questioning Jairo Ferino Sanchez and learning that he had entered the

country illegally, state police officers detained and then transported him to Immigration

and Customs Enforcement (“ICE”). An Immigration Judge (“IJ”), in a decision affirmed

by the Board of Immigration Appeals (“BIA”), rejected Sanchez’s motion to suppress the

statements he made to the state officers and ICE, and ordered his voluntary departure.

Sanchez now petitions for review. For the reasons that follow, we must deny that

petition.



                                           I.

                                           A.

       On May 22, 2009, Maryland Transportation Authority Police (“MdTAP”) Officer

Acker stopped Jose Alberto Badillo Taylor (“Badillo”) for a traffic violation. Badillo

failed to produce a valid license and Officer Acker noticed that the car had exposed

ignition wiring and lacked a steering column, indicating that perhaps it had been stolen.

When Badillo explained that the car, a Nissan, belonged to a friend, Officer Acker

directed Badillo to call the Nissan’s owner, Juventino Tenorio Davila (“Tenorio”), to

retrieve his car from the scene. At the time Tenorio received Badillo’s call, he was

traveling in an Acura with Sanchez and another passenger, Seltik Ferino Sanchez

(“Ferino”). Sanchez agreed to drive Tenorio and Ferino to Badillo’s location to retrieve

the Nissan.



                                           3
       When the three men arrived on the scene, Sanchez parked the Acura about twenty

to thirty feet in front of the Nissan. Sanchez, Tenorio, and Ferino remained inside the

Acura with the engine running.       After approximately five minutes, Officer Acker

approached the Acura, leaned inside the front passenger window, and asked the men

whether they were “illegal or legal.” Officer Acker repeated the question two or three

times. The Officer later explained that because he believed the men had acted in a

“suspicious” manner, when they refused to answer his questions, he spoke to them in an

“authoritative” tone.

       According to Sanchez, the questioning made him “scared and nervous.” Because

he “felt pressured and intimidated,” he answered the Officer’s question and admitted that

he had entered the country illegally. At that point, Officer Acker stopped questioning the

men and asked Sanchez to turn off the ignition and give him the keys. Sanchez complied.

Upon the Officer’s request, all three men produced identification cards.        With the

assistance of another MdTAP officer, Officer Acker then handcuffed the three men.

       MdTAP officers transported Sanchez, Tenorio, Ferino, and Badillo to the MdTAP

station. At the station, MdTAP officers removed the handcuffs and placed the men in a

small cell. After about 90 minutes, Officer Acker returned, re-handcuffed the men, and

explained that he was taking them to the ICE facility. 1 In total, MdTAP officers detained

Sanchez for approximately three-and-a-half hours.


       1
        MdTAP officers contacted ICE to request that ICE take custody of the men, but
ICE needed approximately five hours to respond to that request. Rather than wait for ICE
to come to the MdTAP facility, the MdTAP officers elected to transport the men to ICE.

                                            4
                                           B.

      While in ICE custody, an ICE agent interviewed Sanchez, who again admitted that

he had entered the United States illegally without inspection. The agent memorialized

Sanchez’s admissions to Officer Acker and ICE about his immigration status in a Form I–

213 (Record of Deportable/Inadmissible Alien). That form also identifies Sanchez as “a

native and citizen of Mexico who entered the United States” in “February 2000 without

inspection by an Immigration Officer.”

      Based on the form, ICE instituted removal proceedings against Sanchez pursuant

to Section 212(a)(6)(A)(i) of the Immigration and Nationality Act, 8 U.S.C.

§ 1182(a)(6)(A)(1) (2006). Sanchez moved the IJ to suppress all evidence of his illegal

entry, including the Form I–213. He maintained that the state police officers obtained

this information in violation of his Fourth and Fifth Amendment rights.

      In support of his contentions, Sanchez provided affidavits from himself, Tenorio,

Ferino, and Badillo. Sanchez also offered an affidavit from Major Stanford O’Neill

Franklin, the Executive Director of Law Enforcement Against Prohibition and a former

member of the Maryland State Police and MdTAP. In addition, the IJ heard testimony

from Sanchez, Officer Acker, Major Franklin, and ICE’s expert witness (a Maryland

sheriff and former MdTAP officer).

      The IJ found that Sanchez “testified credibly in terms of what happened” during

the May 2009 traffic stop. He also concluded that Officer Acker treated Sanchez “and his

friends . . . pretty much in the manner” Sanchez described, in that Officer Acker inquired

“about who they are, where they are from,” and asked them “to produce identification.”

                                            5
But the IJ was not persuaded that the state officers “intimidated and frightened” Sanchez

into giving “up information regarding his Immigration status.”           The IJ therefore

concluded that the record lacked “‘specific and detailed statements from which [the IJ]

could find evidence” that the MdTAP officers had engaged in “coercion or duress.” As a

result, the IJ concluded that Sanchez had “failed to demonstrate any violation of the Fifth

Amendment that can provide the basis for suppression of evidence.” The IJ also found

that even if “the MdTAP officers did violate [Sanchez’s] Fourth Amendment rights, the

presumed violation” was not “egregious.”

       On appeal before the BIA, Sanchez argued that the IJ applied the incorrect legal

standard to his Fourth Amendment claim.          The IJ had determined not to suppress

Sanchez’s statements because any violation of Sanchez’s Fourth Amendment right was

not “egregious” under INS v. Lopez-Mendoza, 468 U.S. 1032 (1984), and Yanez-Marquez

v. Lynch, 789 F.3d 434 (4th Cir. 2015). Sanchez claimed that the IJ should have instead

applied “the full exclusionary rule” and that under that standard, the IJ should have

suppressed his statements. Alternatively, Sanchez maintained that, contrary to the IJ’s

conclusion, he had “suffered an egregious violation of his Fourth Amendment rights.”

Sanchez also argued that the IJ erred in finding that the officers did not violate his Fifth

Amendment right to due process.

       The BIA affirmed. It rejected Sanchez’s claim that the IJ “should have applied the

full exclusionary rule.”    Instead, the BIA held that in the context before it the

exclusionary rule requires proof of an “egregious” Fourth Amendment violation. The

BIA found that the IJ had correctly determined that Sanchez failed to establish “an

                                             6
egregious violation of his Fourth Amendment rights.” In addition, the BIA agreed that

Sanchez had failed to prove that any MdTAP officer had violated Sanchez’s due process

right. Sanchez noted a timely appeal. 2



                                            II.

       The exclusionary rule directs courts to suppress evidence obtained through “an

unlawful, warrantless arrest” where “the link between the evidence and the unlawful

conduct is not too attenuated.”       Lopez-Mendoza, 468 U.S. at 1040–41.               “[T]he

exclusionary rule is not an individual right.” Herring v. United States, 555 U.S. 135, 141

(2009). Rather, “[t]he rule’s sole purpose . . . is to deter future Fourth Amendment

violations.” Davis v. United States, 564 U.S. 229, 236–37 (2011).           Thus, the rule

“applies only where it results in appreciable deterrence” and where “the benefits of

deterrence . . . outweigh the costs.” Herring, 555 U.S. at 141 (internal quotation marks

and citation omitted); see also Lopez-Mendoza, 468 U.S. at 1046 (noting that application

of the exclusionary rule is not justified where it fails “to provide significant, much less

substantial, additional deterrence” (internal quotation marks and citation omitted)).

       In Lopez-Mendoza, the Supreme Court held that the “balance between costs and

benefits comes out against applying the exclusionary rule in civil deportation hearings” to

       2
        Where a BIA decision incorporates “some part of the IJ’s opinion as part of the
BIA’s final order,” but also contains the BIA’s own reasoning, we review the decisions of
both the BIA and IJ. Martinez v. Holder, 740 F.3d 902, 908 & n.1 (4th Cir. 2014). We
review the IJ and BIA’s legal determinations de novo. See id. at 909. “[A]dministrative
findings of fact are conclusive unless any reasonable adjudicator would be compelled to
conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

                                             7
information obtained by INS agents. 3 468 U.S. at 1050. The Court acknowledged that

applying the exclusionary rule to civil deportation proceedings could deter unlawful

police actions. For example, the Court reasoned that since “only a very small percentage

of arrests of aliens . . . lead to criminal prosecutions,” in the immigration context, an

officer’s “primary objective . . . will be to use evidence in the civil deportation

proceeding.” Id. at 1042–43. In contrast, where an officer’s “primary objective” is to

obtain evidence for use in a criminal proceeding, suppressing that evidence in a civil

proceeding is less of a deterrent. See id.

       The Court found, however, that “other factors significantly reduce the likely

deterrent value of the exclusionary rule in a civil deportation proceeding.” Id. at 1043.

First, in civil deportation proceedings, the government need only establish identity and

alienage. But courts cannot suppress identity, and it may be possible to prove alienage

“using evidence gathered independently of, or sufficiently attenuated from, the original

arrest.” Id. Thus, in many cases, “regardless of how the arrest is effected, deportation

will still be possible” on the basis of lawfully obtained evidence. Id.

       Second, because the vast majority of arrestees agree to voluntary deportation, in

the rare instance where an individual challenges the lawfulness of his arrest in a formal

deportation proceeding, “the consequences from the point of view of the officer’s overall

arrest and deportation record will be trivial.” Id. at 1044. Third and “perhaps most


       3
         The Homeland Security Act of 2002, Pub. L. 107-296, transferred the
Immigration and Naturalization Service’s (“INS”) law enforcement functions to ICE. See
Dep’t of Homeland Sec., 72 Fed. Reg. 20,131, 20,131 (Apr. 17, 2007).

                                             8
important,” because “the INS has its own comprehensive scheme for deterring Fourth

Amendment violations by its officers,” the exclusionary rule provides little additional

deterrent value. Id. at 1044–45. Finally, declaratory relief may be available to challenge

the validity of repeated INS practices. Id. at 1045.

       Moreover, the Court found the potential costs of applying the exclusionary rule in

civil deportation proceedings to be “both unusual and significant.” Id. at 1046. Applying

the exclusionary rule “would require the courts to close their eyes to ongoing violations

of the law.” Id. It could also disrupt the INS’s “deliberately simple deportation hearing

system,” which “permit[s] the quick resolution of very large numbers of deportation

actions.” Id. at 1048. The Court also emphasized that because of the nature of INS

actions, “applying the exclusionary rule to deportation proceedings might well result in

the suppression of large amounts of information that had been obtained entirely

lawfully.” Id.

       A majority of the Supreme Court therefore held that, on balance, the costs of

“applying the exclusionary rule in civil deportation hearings” to information obtained by

INS agents outweighed the rule’s potential benefits. Id. at 1050. A plurality limited the

scope of this holding, however, by reserving judgment about cases that presented

“egregious violations of Fourth Amendment or other liberties that might transgress

notions of fundamental fairness and undermine the probative value of the evidence

obtained.” Id. at 1050–51 (plurality opinion).

       In Yanez-Marquez, we applied Lopez-Mendoza to hold that “the exclusionary rule

applies in removal proceedings to egregious violations of the Fourth Amendment.” 789

                                             9
F.3d at 450 (emphasis added); see also Kandamar v. Gonzales, 464 F.3d 65, 70 (1st Cir.

2006); Almeida-Amaral v. Gonzales, 461 F.3d 231, 235 (2d Cir. 2006); Oliva-Ramos v.

Att’y Gen., 694 F.3d 259, 274–75 (3d Cir. 2012); Gonzalez-Rivera v. INS, 22 F.3d 1441,

1448–49 (9th Cir. 1994). In so holding, we noted that because the four dissenting

Justices believed that the exclusionary rule should apply to all civil removal proceedings,

“a total of eight justices in Lopez-Mendoza seem to have agreed that the exclusionary rule

should apply in removal proceedings in some form.” Yanez-Marquez, 789 F.3d at 449

(citing Lopez-Mendoza, 468 U.S. at 1051–61).

       With these legal principles in mind, we turn to the case at hand.



                                            III.

       We first consider whether, as Sanchez and his Amici (collectively “the

Challengers”) contend, this case requires us to “apply the exclusionary rule in full force”

rather than the narrower “egregious violation” rule. Pet. Br. at 27, 30; see Amici Br. at 9.

       We begin, as Lopez-Mendoza did, by considering “the likely deterrent value of the

[full] exclusionary rule in a civil deportation proceeding.” 468 U.S. at 1043. Much of

the Lopez-Mendoza Court’s rationale applies here. For example, evidence concerning an

alien’s illegal presence in this country remains useful primarily in the civil deportation

context, but independent evidence is often still available to ascertain alienage. Id. at

1042–43.

       But some of the safeguards discussed in Lopez-Mendoza that “reduce[d] the likely

deterrent value of the exclusionary rule” as applied to federal officers do not apply to

                                            10
state and local officers. Id. at 1043. There is no “comprehensive scheme for deterring

Fourth Amendment violations by” state and local officers, id. at 1044–45, as these

officers generally do not receive federal immigration training and are not subject to

federal regulations limiting their authority. Nor can “declaratory relief against the federal

agency effectively address persistent problems with abusive enforcement” by state and

local officers. Pet. Br. at 30. Moreover, because “there is no state-law parallel” to a

federal civil immigration proceeding, “the only proceeding in which immigration-related

evidence will be used is a federal proceeding.” Amici Br. at 20. We therefore agree with

the Challengers that applying the “full” exclusionary rule in civil immigration

proceedings to state and local officers would clearly have some deterrent effect.

       But we do not agree that the likely additional deterrent value of the “full”

exclusionary rule, as opposed to the “egregious violation” rule, is appreciable or

substantial enough to justify its application. See Herring, 555 U.S. at 141; Lopez-

Mendoza, 468 U.S. at 1046. That is so because of the combined effect of the “egregious

violation” rule and our recent holding in Santos v. Frederick County Board of

Commissioners, 725 F.3d 451 (4th Cir. 2013). In Santos, we concluded that “absent

express direction or authorization by federal statute or federal officials, state and local

law enforcement officers may not detain or arrest an individual solely based on known or

suspected civil violations of federal immigration law.” Id. at 465. Thus, Santos makes

clear that when, absent federal direction or authorization, a state or local officer detains or

arrests someone based solely on a civil immigration violation, the officer violates that

individual’s Fourth Amendment right to be free from unreasonable searches and seizures.

                                              11
       A stop or seizure based solely on an abuse of an officer’s legal authority and

without reasonable suspicion of criminal activity will usually be egregious. In some

circumstances, more may be required. But because such conduct is likely egregious, its

fruits will likely be suppressed in civil immigration proceedings. For that reason, we

believe that, post-Santos, the “egregious violation” rule can substantially deter state and

local officers from illegally enforcing civil immigration laws.

       Moreover, even if the Challengers’ proposed rule provides some marginal

additional deterrence, that does not outweigh its substantial costs. Requiring IJs to apply

a different exclusionary rule depending on the circumstances of a given case would

disrupt and complicate the “deliberately simple deportation hearing system.” See Lopez-

Mendoza, 468 U.S. at 1048. This is especially true because state and federal officials can

cooperate on immigration matters in various ways. For example, 8 U.S.C. § 1357(g)(1)

authorizes the Attorney General to grant to specific state or local officers the authority to

“perform a function of” a federal “immigration officer” through a formal, written

agreement with the state or local agency. But in the absence of such a written agreement,

state and local law enforcement agents may still “cooperate with the Attorney General in

the identification, apprehension, detention, or removal of aliens not lawfully present in

the United States.”     Id. § 1357(g)(10)(B).     Under the Challengers’ proposed rule,

immigration courts would apply the “full” exclusionary rule to state and local officers

who merely “cooperate” with ICE under § 1357(g)(10)(B), but would apply the

“egregious violation” rule to those authorized by “written agreement” to “carry out”

federal immigration functions under § 1357(g)(1).

                                             12
       This would undoubtedly burden the deportation hearing system. The Challengers’

rule would require IJs to determine the level of authority a given state or local official had

to enforce federal immigration law and to decide which test applies where officers with

differing authorities jointly execute an immigration action. It is often difficult to define

these categories with clarity. See, e.g., Maldonado v. Holder, 763 F.3d 155 (2d Cir.

2014) (describing case where local police department with no supplemental authority

under § 1357(g)(1) “jointly conduct[ed] a sting operation” with ICE and, although the

local officers actually arrested Petitioners, “ICE agents were on the scene” and “took part

in their arrests”).

       In Lopez-Mendoza, the Supreme Court worried that “[t]he prospect of even

occasional invocation of the exclusionary rule might significantly change and complicate

the character of these [INA] proceedings.” 468 U.S. at 1048. Similarly, we can only

imagine the effect the Challengers’ proposed rule might have on our “deliberately simple

deportation hearing system.” See id.

       The Supreme Court has “never suggested that the exclusionary rule must apply in

every circumstance in which it might provide marginal deterrence.” Herring, 555 U.S. at

141 (internal quotation marks and citation omitted).           Rather, “to the extent that

application of the exclusionary rule could provide some incremental deterrent, that

possible benefit must be weighed against its substantial social costs.”         Id. (internal

quotation marks and citation omitted). In light of the availability of the “egregious

violation” rule here, “there is no convincing indication that application of the [full]



                                             13
exclusionary rule in civil deportation proceedings will contribute materially” to Fourth

Amendment protections. Lopez-Mendoza, 468 U.S. at 1046.

       Rather, as in Lopez-Mendoza, the Challengers’ proposed rule would impose

significant costs, with little added benefit. See id. at 1050. We therefore hold that in

addition to federal officers, the “egregious violation” exclusionary rule also applies in

civil deportation proceedings to state and local officers. We note that no circuit to

consider whether the “egregious violation” exclusionary rule applies to state and local

officers has reached a contrary conclusion. 4



                                            IV.

       We turn to the question of whether Sanchez has established an “egregious

violation” of the Fourth Amendment.

       “A petitioner challenging the admissibility of evidence in a civil removal

proceeding ‘must come forward with proof establishing a prima facie case before the

[government] will be called on to assume the burden of justifying the manner in which it


       4
         See Maldonado, 763 F.3d at 163 (applying egregiousness standard because, even
if ICE had not played a “substantial role” in the arrests executed by local police officers,
petitioners “fail[ed] to identify any authority applying the exclusionary rule in removal
proceedings absent an egregious constitutional violation”); Lopez-Gabriel v. Holder, 653
F.3d 683, 686 (8th Cir. 2011) (expressing “doubt that even an egregious violation by a
state officer would justify suppression of evidence in a federal immigration proceeding,”
but not resolving the required standard since no “egregious violation” occurred); see also
Aguilar-Hernandez v. Att’y Gen., 544 F. App’x 67, 69 (3d Cir. 2013) (not considering
propriety of standard, but applying egregiousness rule to conduct of state officer);
Martinez-Medina v. Holder, 673 F.3d 1029, 1033–34 (9th Cir. 2011) (same); Ghysels-
Reals v. Atty. Gen., 418 F. App’x 894, 895 (11th Cir. 2011) (same).

                                                14
obtained the evidence’” and demonstrating the admissibility of that evidence. Yanez-

Marquez, 789 F.3d at 445 (quoting Matter of Barcenas, 19 I. & N. Dec. 609, 611 (BIA

1988) (alternation in original)). To establish this prima facie case, the moving party must

show both that a violation of the Fourth Amendment occurred and that the violation was

egregious. Id. at 450. A court may address the two prongs in either order. Id. at 451. In

this case, we need only address the egregiousness prong.

       “[A]n egregious violation of the Fourth Amendment” is one that either

“transgresses notions of fundamental fairness” or “regardless of the violation’s

unfairness, undermines the probative value of the challenged evidence.” Id. at 452.

Sanchez asserts that the violation of his rights was egregious under the first standard.

       To determine whether “a violation of the Fourth Amendment . . . transgresses

notions of fundamental fairness,” we consider the “totality of the circumstances.” Id. at

453, 460. This standard allows us to consider “a variety of factors” on “a flexible case-

by-case” basis. Id. at 460. These include, but are not limited to:

       (1) whether the Fourth Amendment violation was intentional; (2) whether
       the violation was unreasonable in addition to being illegal; (3) whether
       there were threats, coercion, physical abuse, promises, or an unreasonable
       show of force by the law enforcement officers; (4) whether there was no
       articulable suspicion for the search or seizure whatsoever; (5) where, when,
       and how the search, seizure or questioning took place; (6) whether the
       search, seizure, or questioning was particularly lengthy; (7) whether the law
       enforcement officers procured an arrest or search warrant; (8) any unique
       characteristics of the alien involved; and (9) whether the violation was
       based on racial considerations.




                                             15
Id. at 460–61. We consider the totality of the circumstances and therefore do not discuss

every factor; rather, we focus only on those considerations that are determinative in the

case before us.

       First, Sanchez suggests that because Officer Acker lacked the legal authority to

enforce civil immigration violations, his actions were per se egregious. But at the time of

the 2009 seizure at issue here, we had not yet issued our 2013 decision in Santos holding

conduct like Officer Acker’s illegal. See Santos, 725 F.3d at 465–66.

       Sanchez responds, however, that “the state of circuit law [is] irrelevant” because

Officer Acker admitted that he “knew he did not have authority to enforce federal civil

immigration law.” Pet. Reply Br. at 15. This argument rests on a mischaracterization of

Officer Acker’s testimony. Before the IJ, Sanchez’s counsel asked Officer Acker, “do

you have any legal authority to enforce Federal civil Immigration violations,” to which he

replied, “No, ma’am, that’s why we detain them.”          Officer Acker also explained,

consistent with his incident report, “that Mr. Sanchez was detained, not arrested.” Thus,

Officer Acker apparently believed that he could not lawfully arrest Sanchez but could

lawfully detain Sanchez, and that his actions accorded with this restriction. Of course, in

Santos we clarified that “absent express direction or authorization by federal statute or

federal officials, state and local law enforcement officers may not detain or arrest an

individual solely based on known or suspected civil violations of federal immigration

law.” 725 F.3d at 465 (emphasis added). But that was not the law at the time, and




                                            16
Sanchez offers no evidence that Officer Acker knew that his decision to detain Sanchez

exceeded his lawful authority. Accordingly, we reject Sanchez’s argument on this point. 5

       Nor are we persuaded by Sanchez’s arguments that Officer Acker lacked “any

reasonable suspicion of any . . . wrongdoing” but was instead motivated by “the fact that

the men were Latino.” See Pet. Br. at 36. These two inquiries are intertwined because

we recognize, consistent with the precedent of our sister circuits and the BIA, that a stop

based solely on race or ethnicity is per se egregious. 6 In other words, since race or

ethnicity cannot provide reasonable suspicion for a stop or seizure, where an officer relies

only on race or ethnicity, he necessarily lacks reasonable suspicion for his actions. See

United States v. Brignoni-Ponce, 422 U.S. 873, 885–86 (1975) (finding that officers

lacked reasonable suspicion for a stop where they “relied on a single factor”: “the

apparent Mexican ancestry” of the persons stopped).


       5
         Notwithstanding Sanchez’s contention to the contrary, we also agree with the IJ
and BIA that, in this civil context, his seizure was not “particularly lengthy” in light of
then-prevailing law. Yanez-Marquez, 789 F.3d at 460. Sanchez remained in MdTAP
custody for a total of 3.5 hours. Given ICE’s own five-hour timeline in this case, see
supra, n.1, this does not seem especially lengthy.
       6
         See Almeida-Amaral, 461 F.3d at 237 (“[W]ere there evidence that the stop was
based on race, the violation would be egregious, and the exclusionary rule would
apply.”); Orhorhaghe v. INS, 38 F.3d 488, 503 (9th Cir. 1994) (explaining that “a race-
based investigatory stop constitute[s] an egregious violation”); see also Matter of Toro,
17 I. & N. Dec. 340, 340, 343–44 (BIA 1980) (suggesting that a stop based “solely” on
the fact that the individual “appeared to be of Hispanic descent” would be egregious if
done in bad faith). The logic of these holdings stems from United States v. Brignoni-
Ponce, 422 U.S. 873, 884–87 (1975), which held that the Fourth Amendment “forbids
stopping or detaining persons for questioning about their citizenship on less than a
reasonable suspicion that they may be aliens,” and that reliance on only race or ethnicity
does not constitute reasonable grounds to believe the individual in question is an alien.

                                            17
       Sanchez did not establish that Office Acker acted solely on the basis of race or

ethnicity. When Officer Acker stopped Badillo, the Officer saw that the Nissan had

exposed ignition wiring and lacked a steering column, common indicators of a stolen

vehicle. The IJ found that, as a result, Officer Acker had reason to “suspect[] ongoing

criminal activity,” which “naturally” placed him on “higher alert.”         When Sanchez

arrived, he parked the Acura twenty to thirty feet in front of the Nissan and remained

inside the Acura with the engine running for five minutes. The IJ credited Officer

Acker’s testimony that this was “contrary to the way individuals typically act when

picking up a friend at the scene of a traffic stop.” Although the IJ did not make a specific

finding on this point, the Officer also testified that the Acura “had extremely dark tinted

windows.”    Combined, these facts led Officer Acker to conclude that the vehicle’s

occupants were acting in a “suspicious” manner and were perhaps involved in illegal

activity. Given these facts, we find no error in the IJ’s conclusion that Officer Acker did

not question Sanchez based on race or ethnicity alone. 7

       Of course, even where an officer can articulate other reasonable bases for his

actions, a factfinder still considers whether, under the totality of the circumstances

inquiry, race or ethnicity motivated the officer’s actions. Here, however, the IJ was “not

persuaded that racial profiling motivated the MdTAP officers.” Sanchez contends that in

so finding, the IJ erred. He notes that Officer Acker even testified before the IJ that he

       7
        We note that Sanchez was not “seized” within the meaning of the Fourth
Amendment until Acker asked for the car keys and directed Sanchez to step out of the
car. Until then of course, Acker was free to ask questions and Sanchez was free not to
answer.

                                            18
considered “the fact that the men were speaking Spanish” “a ‘real problem.’” Pet. Reply

Br. at 12. Action assertedly based on proficiency in Spanish may well be a proxy for

discrimination against Latinos. See Hernandez v. New York, 500 U.S. 352, 371 (1991)

(plurality opinion). But Officer Acker’s testimony reflects that he considered the use of

Spanish “a real problem” because he was not fluent in Spanish. Thus, Officer Acker had

to call for a Spanish-speaking officer to join him on the scene. Although Sanchez cites to

other record evidence which, if true, might offer some support for a contrary holding, 8 the

record simply does not lead us to conclude that “any reasonable adjudicator would be

compelled” to so hold. See 8 U.S.C. § 1252(b)(4)(B) (emphasis added).

       Sanchez also maintains that the MdTAP officers used threats, coercion, and abuse

to obtain his admission. The IJ and BIA found that, at most, Officer Acker’s questioning

was “aggressive,” but that the MdTAP officers “showed no indication of threatening or

violent behavior” such that Sanchez lacked “the option to not answer any questions

regarding his immigration status.”

       Again, Sanchez cannot meet the high standard required to overcome this factual

finding. Although Sanchez stated that when Officer Acker repeatedly asked whether the

three men were “legal or illegal,” he “felt pressured,” “intimidated,” and “frightened,”

       8
         The IJ only credited one such statement: that after Officer Acker asked Sanchez
whether he was “illegal or legal,” he stated that Sanchez “was illegal for sure.” The IJ
did not make specific findings with respect to the Officer’s other purported statements.
Those include, for example, Sanchez’s allegation that Officer Acker told Sanchez, “You
don’t have permission to work in this country and you are taking jobs from other people.”
If true, this statement is certainly troublesome. But the only record evidence of this
statement is Tenorio’s affidavit. Sanchez, the person to whom Officer Acker allegedly
made this comment, did not mention it in his affidavit or his testimony.

                                            19
Sanchez’s passengers did not maintain that Officer Acker coerced or threatened them.

Moreover, Officer Acker characterized his tone as “authoritative” rather than

“aggressive.” He explained that he tended to speak “a little louder” when on “the side of

the highway,” because passing vehicles impair his hearing and that it can sometimes

“seem to a person inside a vehicle that you’re yelling.” Based on all of this testimony, a

reasonable factfinder need not, but certainly could have, concluded that the MdTAP

officers did not use coercion, threats, or force. 9



                                               V.

       At its very essence, “[s]omething egregious is by nature extreme, rare, and

obvious.”    Yanez-Marquez, 789 F.3d at 457 (quoting Maldonado, 763 F.3d at 165)

(internal quotation marks omitted). “Thus, to stay faithful to the dictates of the Supreme

Court, it follows that an alien’s evidentiary proffer concerning egregiousness must be

high, otherwise” courts risk undermining “the very heart of” Lopez-Mendoza. Id. at 459.

       Consider Rochin v. California, 342 U.S. 165 (1952). There, three sheriffs forcibly

entered a home, saw Rochin swallow capsules that they believed contained a controlled


       9
          Because we hold that Sanchez failed to demonstrate that he was coerced,
threatened, or forced to make these statements, we similarly affirm the IJ’s finding that
admitting the Form I–213 did not violate Sanchez’s right to due process. To succeed on
his due process claim, Sanchez had to establish “that a defect in the proceeding rendered
it fundamentally unfair.” Amin v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008). Since
Sanchez failed to show that the Government obtained his statements in a “fundamentally
unfair” manner — i.e., as a result of “coercion, duress, or improper action” — he has not
satisfied this burden. See Yanez-Marquez, 789 F.3d at 473 (internal quotation marks and
citation omitted).

                                               20
substance, handcuffed him, took him to a hospital, and ordered a doctor to force-feed him

an emetic solution to produce vomiting to recover the capsules. Id. at 166. The Lopez-

Mendoza plurality suggested that conduct was egregious. See 468 U.S. at 1050–51

(plurality opinion).

       In contrast, the plurality did not believe the conduct in Lopez-Mendoza itself rose

to that level. This was so even though in that case, officers arrested an alien at his place

of employment during a warrantless, nonconsensual raid; transported him to the county

jail; and questioned him — all without warning him of his right to remain silent. 468

U.S. at 1036–37 (majority opinion); see id. at 1050–51 (plurality opinion).

       Nor did we find the conduct in Yanez-Marquez egregious. There, ICE agents

charged with executing a facially valid search warrant of the petitioner’s home broke

down her bedroom door, questioned her about her identity for five to ten minutes, and

“ripp[ed] apart” her house over several hours. 789 F.3d at 439–41. But the ICE agents

did not threaten, coerce or abuse the petitioner; the questioning was not lengthy; the

agents were not racially motivated; a circuit split existed on the question of whether a

daytime warrant authorized a nighttime search; and the agents had a valid search warrant.

Id. at 469–70. For these reasons, we held the unlawful conduct not egregious, even

though it occurred in a home and at night — two circumstances in which privacy interests

are typically strongest. See id. at 465, 472.

       The sheriffs’ conduct in Rochin was quite extreme, and we do not think that a

violation must be “equally flagrant” to qualify as “egregious.” See Cotzojay v. Holder,

725 F.3d 172, 181 (2d Cir. 2013). But because the Fourth Amendment generally protects

                                                21
against “unreasonable” conduct, “an egregious violation must surely be something more

than unreasonable.” Id. at 182. Given that neither Lopez-Mendoza nor Yanez-Marquez

met this standard, we cannot hold that the facts in this case compel a different result.

       In light of the demanding standard, we must conclude that Sanchez has not carried

his burden of proving a prima facie case of egregiousness.



                                             VI.

       For the foregoing reasons, the petition for review is

                                                                                   DENIED.




                                             22